Citation Nr: 1717520	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include due to herbicide agents exposure or secondary to the Veteran's service connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a May 2015 decision, the Board denied the Veteran's claim of service connection for hypertension. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, pursuant to an August 2016 Joint Motion for Remand (JMR), the Court vacated the May 2015 denial and remanded the case to the Board.  The Board, in turn, remanded the issue for an adequate medical opinion, which was issued in December 2016.  Accordingly, no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's hypertension is related to service, including exposure to herbicide agents. 

2. The weight of the evidence is against a finding that the Veteran's hypertension manifested in service or to a compensable degree within one year after service, or that there was a continuity of symptomatology. 

3. The weight of the evidence is against a finding that the Veteran's hypertension has been caused or aggravated by his service-connected anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes it has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Veteran contends that his hypertension is a result of his exposure to Agent Orange during his active duty service.  Alternatively, he has stated that his hypertension is caused or aggravated by his service-connected anxiety disorder.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as due to exposure to herbicides and as secondary to the service-connected anxiety disorder.

Initially, the Board finds that the Veteran's DD Form 214 shows that he served in Vietnam during the Vietnam War era; thus, the Veteran is presumed to have been exposed to herbicides such as Agent Orange while on active duty.  Hypertension, however, is not among the diseases listed under 38 C.F.R. § 3.309(e) (2014), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for hypertension based on exposure to herbicides in service is not warranted. 

The Board further finds that the Veteran is not entitled to presumptive service connection for hypertension based on the chronic disease presumption.  See  38 C.F.R. §§ 3.307, 3.309.  Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  A January 1973 service separation examination report reflects a blood pressure reading of 118/72; hypertension was not indicated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension was not chronic in service. 

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation.  Indeed, during the May 2014 VA examination, the Veteran reported that his hypertension began in approximately 1989 or 1990. The VA examiner noted that the estimated date of diagnosis of hypertension was between 1994 and 2003.   Therefore, the earliest the Veteran's hypertension manifested was still more than 15 years after service.  Accordingly, the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

The Board finds that symptoms associated with the Veteran's hypertension have also not been continuous since service.  As noted above, the May 2014 VA examiner opined that the Veteran's hypertension began between 1994 and 2003, more than 20 years after service separation.  Even the Veteran's reported onset of 1989 is many years following discharge.  Also, the Veteran was afforded a VA general medical examination in August 1994 (for other claims not currently on appeal), which revealed blood pressure of 132/76; no diagnosis of hypertension was rendered at that time.  Notably, the Veteran has not contended that his hypertension has been continuous since service, but instead, maintains that it is due to his in-service exposure to herbicides, or alternatively, to his service-connected psychiatric disability.  For these reasons, the Board finds that symptoms associated with the Veteran's hypertension has not been continuous since service separation.  Accordingly, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension based on the chronic disease presumption.  

Next, the Board finds that the Veteran's hypertension is not related to the in-service herbicide exposure.  See Combee, 34 F.3d at 1043-44.  The Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., of Med., Veterans & Agent Orange: Update 2010 (2011).

Several VA medical opinions have been obtained regarding the Veteran's claim. In a January 2015 medical opinion, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) caused by exposure to Agent Orange in service.  She stated that, although there were postulated theories of a nexus between herbicide exposure and hypertension, the current literature did not affirm this association with "certainty." Moreover, the examiner noted that the current studies, to include that of the National Academy of Sciences (NAS), placed the correlation in the category of "limited or suggestive evidence of an association" with herbicide and dioxin exposure, which was noted by the examiner as the "WEAKEST possible positive category of association."  In addition, the examiner noted that VA had not recognized hypertension as a presumptive, compensable condition related to Agent Orange.  The Board only relied on the scientific literature outlined in the opinion, rather than the conclusion of the examiner itself.  

Pursuant to the August 2016 Court Order, an addendum medical opinion was obtained from another VA physician in December 2016.  He opined that the Veteran's hypertension was less likely than not related to service, including due to presumed Agent Orange exposure.  In making this determination, he noted that the Veteran's hypertension manifested many years after service separation, during which time he gained a significant amount of weight and was morbidly obese.  Instead, the examiner pointed to the Veteran's weight gain, morbid obesity, race, physical inactivity, and advancing age as the true causes of the Veteran's hypertensions.  He added that "[e]ventually his excessive alcohol abuse would contribute."  The examiner also noted that there is no evidence of hypertension in service and the scientific literature did not support a relationship between hypertension and Agent Orange exposure.   

The Board finds that the December 2016 medical opinion is adequate because it included a rationale supported by scientific data and specific facts of the case and it provided alternative etiologies for the Veteran's hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) (providing that an adequate examination report must contain a "reasoned medical explanation" connecting its conclusions with supporting data).  For this reason, the Board heavily relies on this VA medical opinion.  Importantly, this medical opinion is not contradicted by other competent evidence in the claims file.  To the extent the Veteran argues that his hypertension stems from Agent Orange exposure, the Board finds that, as a layperson, his statements are not competent evidence.  The Veteran has not shown that he has the medical training or knowledge to render an etiology for his hypertension, particularly when his hypertension manifested many years after Agent Orange exposure.  Accordingly, the Board finds that weight of the competent evidence shows that the Veteran's hypertension is not related to service, including due to presumed Agent Orange exposure.  In so finding, the Board has also considered Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), holding that diseases listed under 38 C.F.R. § 3.309(a) may be service-connected based on a finding of continuity alone.  As just discussed, continuity of symptomatology has not been demonstrated here. 

The Veteran has also claimed that his currently diagnosed hypertension is secondary to the service-connected psychiatric disability (anxiety disorder).   In the January 2015 medical opinion, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected anxiety disorder.  In support of this conclusion, the examiner noted that although there were studies that suggested a plausible correlation between anxiety and hypertension, these studies had been cross-sectional in nature; in essence taking a "snap shot" of the subject matters while observing and comparing test subjects of varying ages/socioeconomic
status/educational level/pre-existing health status at a single point in time. 

The examiner further stated that studies performed by the Mayo Clinic found no correlation between anxiety and the development of a chronically sustained elevated blood pressure and/or hypertension.  Instead, they found that there are dramatic spikes in the blood pressure during periods of anxiety.  They also found that behavior such as tobacco use, alcohol use, illicit street drug use, poor diet, and obesity are not uncommon in this population of patients; these behaviors, and not anxiety, are the more likely contributors and are considered the absolute and relative risk factors for the development of hypertension. The examiner further stated that longitudinal studies, in which the same test group is observed over a certain period of time, suggest a correlation regarding anxiety and hypertension, but more so on the impact of anxiety cardiovascular outcomes; not the development of hypertension. 

The January 2015 VA examiner further opined that the Veteran's hypertension was not aggravated by the service-connected anxiety disorder.  In support of this conclusion, the examiner stated that there was no evidence of aggravation of the Veteran's claimed hypertension disorder. Medical records affirm treatment with a single oral agent for over the past 10 years. There was no evidence of labile hypertension requiring multidrug regiment or hospitalization for malignant hypertension.  In sum, the examiner stated that there was no aggravation pattern to the Veteran's hypertension.  

The Board acknowledges the concerns highlighted in the August 2016 JMR and September 2016 Court Order.  The Board finds, however, that the January 2015 medical opinion regarding a causal relationship between the Veteran's hypertension and service-connected anxiety disorder is adequate.  First, the causation portion of the examination report provided the correct legal standard.  Second, the opinion thoroughly detailed relevant and supportive scientific data and indicated that the Veteran's hypertension had other etiologies.  

The Board notes that the examiner did not explicitly address whether the Veteran's service-connected anxiety aggravated his hypertension but found the aggravation opinion probative to the extent that it showed the Veteran's hypertension did not undergo any worsening generally. 

An addendum medical opinion was obtained from another VA physician in December 2016.  He opined that the Veteran's hypertension was caused by his advancing age, weight gain, and resultant morbid obesity.  He theorized that the Veteran's blood pressure responded directly to these events and increased from normal blood pressure to hypertension around 1998 to 2001.  He summarized that anxiety is not a cause of hypertension, which are well-known and include: hyperthyroidism, renal disease, illicit drugs, and some prescription drugs, among other causes.  

The examiner further concluded that the Veteran's anxiety "has not aggravated his hypertension beyond its natural progression."  The Veteran was diagnosed with anxiety, at earliest, in 2010 along with alcohol abuse.  The Veteran's blood pressure levels in the 2000s, long before the Veteran's anxiety diagnosis, were, on average, 140/80s.  His blood pressures from 2010 to the present are, on average, 130-140/80s.  As such, the examiner concluded that the Veteran's anxiety has not permanently aggravated his hypertension. 

The Board finds that the December 2016 medical opinion is adequate because it included a rationale supported by scientific data and specific facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) (providing that an adequate examination report must contain a "reasoned medical explanation" connecting its conclusions with supporting data).  Importantly, the examiner explained why the Veteran's hypertension was not caused by his anxiety and why the medical evidence shows that there has been no worsening in the Veteran's hypertension since his anxiety diagnosis/treatment.  He also provided alternative causes/risk factors that would affect the Veteran's hypertension.  For these reasons, the Board heavily relied on this VA medical opinion.  Moreover, this opinion is supported by the January 2015 medical opinion and the medical evidence which shows that the Veteran's high blood pressure, which manifested long before the Veteran's anxiety diagnosis and treatment, did not worsen over the years.  Specifically, his blood pressure levels decreased or remained the same, and his treatment did not increase.  

The Board acknowledges that the medical opinions indicate alcohol abuse is a causal/aggravating factor for hypertension, and the alcohol abuse has been related to the anxiety.  The Veteran's hypertension, however, long pre-dated his psychiatric and alcohol abuse diagnoses and treatment.  Moreover, the Veteran has contended that his weight gain is due to his anxiety.  Again, the Veteran's weight gain and resultant hypertension long pre-dated the Veteran's psychiatric diagnosis and treatment.  For example, October 2003 VA records show that the Veteran underwent a depression screening, which was negative.  Psychosocial and mental status behavior assessments were normal.   These records also show that the Veteran was being treated for hypertension, and his treatment goals included eating healthier, avoiding bad foods, and increasing physical activity.  

Finally, the Board considered the JMR's allegation that "permanent" aggravation is not consistent with 38 C.F.R. § 3.310(b).  The Board finds that it is unnecessary to address this distinction, as the Veteran's blood pressure remained the same or improved following his anxiety diagnosis and treatment, and there was no aggravation beyond any natural progression of the disease.  The Board acknowledges that the December 2016 examiner used the word "permanent" in his opinion.  The examiner's opinion, however, indicated that there was no increase in the disability at all, and the Board relied on this determination for its decision.  The Board notes, however, that VA will not concede aggravation unless medical evidence establishes a "baseline level of severity" before the onset of aggravation.  See 38 C.F.R. § 3.310(b).  To determine the extent of such aggravation, the regulation instructs the rater to deduct the baseline level of severity from the current level of severity.  See id.  The language in this regulation implies that each level of severity, including the current level of severity following aggravation, must be permanent enough to allow for definite measurements.  See id.  Such measurement would not be possible with transient or intermittent increases.   

In consideration of the evidence, the Board finds that the Veteran is not entitled to service connection on a presumptive, direct, or secondary basis for his hypertension.  

The Board finds that VA's duties to notify and assist have been met.  The Veteran was provided with an appropriate notice letter in July 2008 and his private, SSA, and VA medical records and lay statements have been associated with the claims file.  He was also afforded several VA examinations and opinions, the adequacy of which have already been addressed.  Importantly, no evidence was received following the most recent SSOC; accordingly, all due process considerations have been met.

ORDER

Service connection for hypertension is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


